                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                       )
IN RE:                                                 )
                                                       )
GENERAL MOTORS LLC                                     )     No. 14-MD-2543 (JMF)
IGNITION SWITCH LITIGATION                             )     No. 14-MC-2543 (JMF)
                                                       )
This Document Relates only to Roger Thompson, Jr.      )     Hon. Jesse M. Furman
                                                       )
Case No: 1:19-cv-07863                                 )
                                                       )


    MOTION FOR ORDER PERMITTING SUBMISSION OF MEMORANDUM AND
          DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
                     UNDER SEAL AND IN CAMERA

         Langdon & Emison, LLC (hereinafter the “Firm”) respectfully requests an Order

 permitting the Firm to file their Memorandum in Support of the Firm's Motion to Withdraw as

 Counsel and Declaration in Support of the Firm's Motion to Withdraw as Counsel, under seal and

 in camera. Because the Memorandum in Support of the Firm's Motion to Withdraw as Counsel

 and the Declaration reflect confidential information pursuant to New York Rule of Professional

 Conduct 1.6(a), the Firm respectfully requests that the Court permit the Firm to submit

 both    the Memorandum and the Declaration under seal and in camera (that is, to file both

 documents under seal and submit both documents to the Court by email without disclosure

 to any other    parties). The Firm has filed a Memorandum in Support of this Motion and has

 submitted the Declaration and Memorandum in Support of the Firm's Motion to Withdraw by

 email in accordance with Your Honor’s Individual Rules and Practices.


Request GRANTED. The Clerk of Court is directed to docket this in 14-MD-2543 and 19-CV-7863.
The Clerk of Court is further directed to terminate 14-MD-2543, ECF No. 7459 and 19-CV-7863,
ECF No. 11. SO ORDERED.



                     November 21, 2019
Dated: November 20, 2019   Respectfully submitted,

                            /s/ Brett A. Emison
                           Langdon & Emison, LLC
                           Brett A. Emison
                           Brett@lelaw.com
                           911 Main Street
                           P.O. Box 220
                           Lexington, Missouri 64067
                           Telephone No.: (660) 259-7199
                           Facsimile No.: (660) 259-4571

                           Attorney for Plaintiff




                              2
